Case 5:20-cv-01872-DSF-SP Document 21 Filed 11/17/20 Page 1 of 1 Page ID #:58




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 JAMES RUTHERFORD                      CASE NO.
                                       5:20−cv−01872−DSF−SP
              Plaintiff(s),
       v.                               Order to Show Cause re
 GREG R. VELASQUEZ, et al.              Dismissal for Lack of
                                        Prosecution
             Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Greg R. Velasquez, Cynthia L. Velasquez, Edward E.
    Colson, III, Karen Jeanne Colson, Dennis R. Sciotto, Carol Ann Sciotto,
    Jerry A. Rosenblum, and Cheryl Rosenblum failed to plead or otherwise
    defend within the relevant time. The Court orders plaintiff to show cause in
    writing on or before December 1, 2020 why the claims against the
    non-appearing defendant(s) should not be dismissed for lack of prosecution.
     Failure to respond to this Order may result in sanctions, including dismissal
    for failure to prosecute.

      IT IS SO ORDERED.

 Date: November 17, 2020                    /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
